                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

GEORGE WATERS, JR. and wife                       )
MELISSA WATERS,                                   )
                                                  )
        Plaintiffs,                               )
                                                  )
        v.                                        )               No. 4:21-CV-00326-W-DGK
                                                  )
JIM HAWK TRUCK TRAILER, INC.,                     )
                                                  )
  and                                             )
                                                  )
JIM HAWK TRUCK-TRAILERS OF                        )
KANSAS CITY, INC.,                                )
                                                  )
        Defendants.                               )

                      ORDER SETTING ASIDE ENTRY OF DEFAULT

        This lawsuit stems from an accident allegedly caused by Defendants Jim Hawk Truck

Trailer, Inc.’s (“Jim Hawk Iowa”) and Jim Hawk Truck-Trailers of Kansas City, Inc.’s (“Jim Hawk

KC”) failure to properly inspect or maintain a 2007 Wabash Plate trailer. The accident left Plaintiff

George Waters severely injured.

        Plaintiffs filed the Complaint on May 12, 2021, and purportedly served them a short time

later. Defendants failed to answer or otherwise respond, and on July 1, 2021, the Court granted

Plaintiffs’ motion for entry of default.

        Now before the Court is Defendants’ Motion to Set Aside Entry of Default and to Quash

Service. ECF No. 9. Because Defendants have demonstrated good cause to set aside the entry of

default, the motion is GRANTED. The Court ORDERS Defendants to pay Plaintiffs’ reasonable

costs in bringing the motion for default, responding to Defendant’s motion to set aside the entry

of default, and preparing for the cancelled damages hearing.




             Case 4:21-cv-00326-DGK Document 14 Filed 09/10/21 Page 1 of 4
                                              Standard

           Federal Rule of Civil Procedure 55(c) provides that “[t]he court may set aside an entry of

default for good cause.” In determining whether good cause exists, a court weighs “whether the

conduct of the defaulting party was blameworthy or culpable.” Stephenson v. El-Batrawi, 524

F.3d 907, 912 (8th Cir. 2008). In assessing blameworthiness, the court must distinguish “between

contumacious or intentional delay or disregard for deadlines and procedural rules, and a ‘marginal

failure’ to meet pleading or other deadlines.” Johnson v. Dayton Elec. Mfg. Co., 140 F.3d 781,

784 (8th Cir. 1998). The Eighth Circuit has consistently excused the latter conduct but never the

former. Id. In analyzing good cause, the Court also considers “whether the defaulting party has a

meritorious defense, and whether the other party would be prejudiced if the default were excused.”

Stephenson, 524 F.3d at 912. There is a “judicial preference for adjudication on the merits,” and

any doubt about setting aside an entry of default should be resolved in favor of setting it aside.

Oberstar v. F.D.I.C., 987 F.2d 494, 504 (8th Cir. 1993).

                                              Discussion

       Defendants argue they are not blameworthy or culpable because they were not properly

served. While Jim Hawk KC makes a colorable argument that Plaintiffs did not properly serve it,

the Court holds it was properly served. With respect to the other Defendant, Jim Hawk Iowa, the

record demonstrates it was properly served through its designated process agent in Missouri.

Although the Court disagrees with Defendants’ arguments concerning service, it agrees that both

Defendants failure to answer or otherwise respond to Plaintiff’s complaint appears to be due to

administrative negligence, not intentional delay. Thus, this factor favors setting aside the entry of

default.




                                        2
            Case 4:21-cv-00326-DGK Document 14 Filed 09/10/21 Page 2 of 4
       While the merit of Defendants’ proposed defense is debatable, they have alleged the

existence of a plausible meritorious defense. This factor weighs in favor of granting the motion.

       With respect to the last factor, prejudice, the Court finds Defendants’ failure to timely

answer or otherwise responded has caused a two month delay in the litigation. However, a court

cannot find prejudice from delay alone, see Johnson, 140 F.3d at 785, and this delay was relatively

short. While Plaintiffs have incurred some expenses they would not have incurred but for

Defendants’ failure to timely answer or otherwise respond, the Court agrees with Defendants that

this prejudice can be cured by their reimbursing Plaintiffs the reasonable cost of these expenses.

See Reply Br. at 13 (requesting that if the Court is inclined to deny the motion, it instead grant the

motion and hold a hearing on whether Defendants should pay the reasonable costs and fees), ECF

No. 12; Motion at 1 (requesting “such other and further relief as the Court deems just and

equitable”). Hence, granting the motion will not prejudice Plaintiffs so long as Defendants

reimburse Plaintiffs their reasonable costs.

                                               Conclusion

       Defendants’ motion is GRANTED. The Court ORDERS the Clerk of the Court to set aside

the entry of default against Defendant Jim Hawk Truck Trailer, Inc. and Defendant Jim Hawk

Truck-Trailers of Kansas City, Inc. Defendants shall answer or otherwise respond on or before

September 17, 2021. No extension of time will be granted unless Plaintiffs consent to the extension

in writing.

       The Court further ORDERS Defendants to pay Plaintiffs’ reasonable costs incurred in

bringing the motion for default, responding to Defendant’s motion to set aside the entry of default,

and preparing for the damages hearing that the Court cancelled at the last minute. Plaintiffs and

Defendants shall confer on the reasonable amount of these costs.



                                      3
          Case 4:21-cv-00326-DGK Document 14 Filed 09/10/21 Page 3 of 4
           If the parties cannot reach agreement on this amount by September 17, 2021, then, on or

before October 1, 2021, Plaintiffs shall file a request with the Court setting out these costs in detail.

This request shall be supported by affidavit or other appropriate documentation. Defendants shall

have ten business days to respond. A response is not required and shall not exceed ten pages. If

Defendants file a response, Plaintiffs shall have ten business days to reply. 1 The Court will then

determine the amount based on the existing record.

           IT IS SO ORDERED.

    Date: September 10, 2021                                         /s/ Greg Kays
                                                                    GREG KAYS, JUDGE
                                                                    UNITED STATES DISTRICT COURT




1
    Plaintiffs may add the reasonable cost of preparing any reply to their initial request.

                                          4
              Case 4:21-cv-00326-DGK Document 14 Filed 09/10/21 Page 4 of 4
